Per Curiam:
The tax title upon which the controversy hinges has been twice before this Court and fully considered. *71The aspect in which it is now presented is not materially different. The certificates of the clerk' of the commissioners, we think, substantially followed the provisions of the act of Assembly making them evidence. They were therefore admissible. They were certified to be extracts from the assessment on record of the assessment of unseated lauds in the commissioners’ office. Undoubtedly they were open, to attack, and might be shown to be false and fabricated. This was attempted, but it is a mistake to suppose that this raised a question as to their admissibility to be decided by the Court. They were not secondary, but primary evidence. Evidence was giveu as to their truth, the original records were produced, and the question was fairly submitted to the jury, whose province it was to decide it. It was shown that the commissioners and treasurer occupied the same room for their respective offices, and the fact that the book from which the extracts were taken had in one part of it also a record of the treasurer’s sales, was not conclusive against it as being also a record of assessments. Such a mode of keeping the record is irregular, but certaiuly does not destroy the book as evidence that the land was charged or assessed for the taxes for which it-was sold, when it is shown aliunde to be the record of the commissioners. This might be by the oral evidence of the clerk, or by his certificate under the act of Assembly. Nor do we think that there was any material error in the manner in which the testimony of Christian Strack was submitted. The jury could not have been misled by the remarks of the learned judge to suppose that they ought to apply any other rule than that which is usual and proper in civil eases, — that they ought to be satisfied of the existence and destruction of the receipts. Upon a careful examination of all the assignments of error we can discover nothing of which the plaintiffs have any just right to complain.
Judgment affirmed.